PER CURIAM.
James A. Lawrence appeals from a final judgment and sentence, after a non-jury trial, in which he was found guilty of unlawfully buying, receiving, or aiding in the concealment of stolen property.
By this appeal, he challenges the sufficiency of the evidence to support the finding that he had knowledge of the fact that the property found in his possession was stolen.
It is conceded that the property in defendant’s possession was stolen property which he had purchased. He contends the evidence was insufficient to prove he knew or had knowledge of such facts that would amount to knowledge or notice that the property was actually stolen property.
We find that there was sufficient, competent and substantial evidence in this case which would put a man of ordinary intelligence and caution on inquiry, as to the fact that he was purchasing stolen property. Minor v. State, 55 Fla. 90, 45 So. 818 (1908).
The final judgment herein appealed must be and the same is, therefore,
Affirmed.